The State has moved for a rehearing in these cases on the following questions: (1) Whether our original opinion should be so clarified as to determine that the lands involved in this litigation actually have been taken by the state in these condemnation proceedings; and (2) whether the state is to be given the right "to answer the petitions in intervention in all of the above entitled actions" so that not only the question of the actual taking may be litigated but also, if the taking is shown, that the state may litigate the question of petitioners' damages for the property so taken.
The court below has determined upon adequate proof that there has been an actual taking and that the property so taken was for a public use. Only one question remains, i. e., what is the value of each parcel of property so taken? That question should be heard and determined in the usual court. Our original opinion, with the modification mentioned, will stand.
Petition denied.
MR. JUSTICE LORING, absent because of accidental injuries, took no part in the consideration or decision of these cases.
MR. JUSTICE PETERSON, having been of counsel below, took no part in the consideration or decision of these cases. *Page 170